EU-Canada trade relations (debate)
The next item is the debate on the question to the Commission on EU-Canada trade relations, by Vital Moreira, on behalf of the Committee on International Trade - B7-0213/2011).
Madam President, as Chair of Parliament's Committee on International Trade, it falls to me to table an oral question to the Commission concerning the negotiation of an economic and trade agreement with Canada.
Two years after they started, in May 2009, there are indications that these negotiations may be concluded in the course of the current year. Given the progress of the negotiations, now is therefore an ideal moment to get information from the Commission concerning some of the most important points in these negotiations.
The text of the question adopted by my committee is well known and, to save me from reading it, Madam President, please allow me to assume there are copies.
As we know, since the Treaty of Lisbon, Parliament has had the right to be informed on all stages of negotiation for international agreements. This obviously includes international trade agreements, which constitute an exclusive competence of Parliament, and for which parliamentary scrutiny is more justified.
It is important to mention that the Commissioner for Trade, Mr de Gucht, and the Directorate-General for Trade have fulfilled this duty of providing information to the parliamentary committee which I chair, in this and other cases. It is nonetheless important to share information with Parliament and the public on the most important issues at stake, given the progress of the negotiations in this instance. This includes matters which are very sensitive for Parliament and the European public such as, for example, the issue of the famous tar sands and Canadian opposition in the World Trade Organisation to the European ban on products made from seals.
We therefore believe this oral question and the developments that it may entail to be of particular importance. It only remains to inform Parliament that this oral question is accompanied, as usual, by a resolution on the same issue which will be voted on this Wednesday. Both initiatives are testament to the great importance that the Committee on International Trade and, in our view, Parliament, should place on this matter.
Madam President, Commissioner de Gucht is currently absent and has asked me to make the following statement in response to the parliamentary question from Vital Moreira.
Today's plenary debate on the negotiations for a comprehensive economic and trade agreement with Canada is very welcome. So far, these negotiations have run smoothly, and it should be possible to conclude the bulk of an agreement before the end of the year, with a formal conclusion early in 2012.
However, we are also entering a stage of the negotiations where things are getting more difficult: in particular, because some of the outstanding issues are related to inherent differences in our economic structure or regulatory systems.
This is a tremendously beneficial agreement for both parties, with positive impacts on business, investors and consumers alike, thanks to the very broad scope envisaged. In material terms, we calculate that this could bring an additional EUR 20 billion per year to both economies. Where EU offensive interests, such as provincial government procurement, lie in areas of provincial competence, we have been assured that the provinces and territories of Canada will be committed to the negotiations and to the implementation of the agreement.
In relation to your particular concerns, EU Member States have now reached an understanding on the usage of the so-called 'negative list' approach. A key reason why a trading partner like Canada prefers a negative list is that it provides much greater transparency and legal security, because it makes very clear which services are excluded from market opening, including also where monopolies and exclusive rights may exist in the public sector. Hence, the negative list approach in no way prejudices the ability of an EU Member State to continue to maintain the right to retain a monopoly in the future for a particular service.
It remains up to the EU and Canada to decide what commitments it is willing or not to undertake in each sector, including with regard to public services or other services where future policy flexibility is important.
EU governments will continue to have the option of imposing universal public service obligations on private operators and of subsidising public services as necessary. Trade agreements do not impose privatisation or deregulation obligations, and it will be no different for this CETA, which will include provisions on sustainable development covering economic, environmental and social aspects. Such provisions will be fully integrated within the trade agreement.
We note the concerns that have been expressed with regard to the WTO panel on the EU's seals ban and on Canadian oil sands. While we understand these concerns, we believe that there are good reasons to keep these processes separated from the CETA negotiations. This being said, the negotiation - as in the case of any other trade negotiation - does not in any way impede the ability of the EU or its partner countries to draw up and implement environmental measures.
More specifically, as regards the Fuels Quality Directive, I want to make it absolutely clear that the negotiation and a future agreement does not and will not represent any negative interference with regard to the implementation of that directive.
Honourable Members, we are moving closer to an agreement which will help to provide a much-needed boost to the economies of the EU and Canada. We are looking forward to hearing Parliament's views during the debate today and the resolution that you will subsequently adopt.
Madam President, the resumption of negotiations, at Canada's initiative, to upgrade bilateral cooperation under a comprehensive economic and trade agreement is a positive move, as the committee chair, Mr Moreira, pointed out. However, there is one issue that concerns us, which has to do with the federal structure of Canada. I refer to the need for the unimpeded and uniform application of the agreement by the individual provinces.
Within the framework of trade relations between the two partners, important offensive and defensive agricultural interests, among other things, are at risk. On this point, I should like to voice the opinion of Mr Jeggle, who is absent today. Priority is being sought for full protection for geographical indications, given the increasing counterfeiting of quality EU agricultural products. Canada, like other states that protect geographical indications under trademarks, is, as we all know, opposed to the demands made by the EU on this point at the Doha Round negotiations. The different legislation of the individual provinces is an additional problematic aspect.
As for the question of genetically modified organisms, I would remind the House that the Union and Canada have signed a mutually acceptable solution to resolve this difference. Canada has agreed to resolve the difference in exchange for a bilateral regulatory dialogue on biotechnology issues. I call on the Commission to defend the high level of protection provided by the European regulatory framework during the course of the negotiations under way.
Finally, I would like to mention the Canadian state trading companies in the agricultural sector which, as we all know, have broad competences and can act as monopolies. Specific commitments need to be entered into on the Canadian side. This, too, is a demand which was highlighted by the Union during WTO negotiations.
on behalf of the S&D Group. - Madam President, my group can see many benefits in an ambitious, comprehensive, economic trade agreement with Canada. However, we have four red lines.
Firstly, on the extraction of oil sands, which damages local diversity, we insist on the EU's right to use the Fuel Quality Directive to inhibit their use. I was pleased to hear what the Commissioner had to say on that matter.
Secondly, we find it hard to imagine Parliament approving a trade deal with Canada while Canada pursues a challenge, through the WTO, on the EU's trade ban. Here I cannot accept the Commissioner's point of view that we should keep the two matters separate. I think they are linked in the eyes of the voters, and they are linked in my eyes. I would certainly not vote for an agreement unless this dispute is settled before we reach the final stages of this deal.
Thirdly, we would not be able to accept any limitation on Canada's ability to use the TRIPS flexibilities to export cheap generic medicines to developing countries. This is an important source of generics for developing countries, and we should not bow to pressure from the pharmaceutical industry to make it more difficult for Canada to provide generic medicines.
Fourthly, we cannot accept a deal that does not address the different standards and preferences from local SMEs and state monopolies in Canada. This was a point that Mr Papastamkos was making about the difference between provincial and federal regulations. They must be dealt with before this agreement comes to conclusion.
That said, if we find that the final text deals with these issues and is ambitious in reducing tariffs on EU spirits, on EU machinery, on EU automobiles and other areas, we will be happy to back such a free trade agreement. But we do insist that the four items I have mentioned are red lines and have to be dealt with properly in these negotiations.
Madam President, Commissioner, ladies and gentlemen, the resolution tabled by the Committee on International Trade clearly expresses support for the ongoing negotiations with Canada on concluding the comprehensive economic and trade agreement. Canada is one of our oldest and closest trading partners, currently the 11th biggest, and the potential benefits from deregulating bilateral trade are obvious, including from the study carried out by the Commission and the Canadian Government in October 2008.
The private sector in the European Union and Canada has also expressed strong support for concluding such a comprehensive agreement, even though a number of challenges still remain, taking into account the lofty ambitions declared during the negotiations.
I believe that the first thing we need to do is to assess the impact, which will shed some light on the pros and cons of such an agreement. Secondly, how realistic are the Commission's expectations that negotiations will be concluded by the end of 2011? Can the Commission also guarantee that the final agreement will include a chapter on sustainable development, in keeping with Parliament's requirements? Will this chapter include labour standards, the obligations associated with multilateral environmental agreements, as well as an effective mechanism for enforcing them?
Has a plan already been outlined enabling the Commission to resolve the issues relating to market access? Can the existing differences in terms of economic structures and regulatory systems be overcome in the near future?
Does the Commission intend to accept the application of the principle of reciprocity as part of the existing legal protection methods when it comes to resolving trade disputes? Does the Commission think that, in the long run, the implementation of the 'negative list' approach to deregulating services can set a precedent for other, future negotiations too?
These are questions that naturally require answers, which I am counting on receiving.
on behalf of the Verts/ALE Group. - Madam President, as others have mentioned, Canada is indeed a solid trading partner for the EU. The abolition of the tariffs now being negotiated in the CETA framework is, on the whole, acceptable to our group.
But sadly, CETA does come up with some other demands and political goals which we find deeply worrying. I will mention two of the most troublesome, the first being the negative list in the negotiations on trade liberalisation. Normally, in negotiating FTAs, you name the services that you are ready to liberalise. But under these proposals, all services are open, except those specifically excluded at the outset. As Greens, we think there are some services, particularly those dealing with the general public interest, which are too sensitive and too potentially vulnerable to be negotiated under this 'negative list' approach. We have lodged some amendments and we are looking forward to some support from fellow Members.
The other area of concern is around procurement. We are concerned about the impact that CETA will have on procurement. To give just one example, the Ontario Green Energy Act would be illegal under CETA. That Act promotes the production and feeding of renewable energies and directs investments into local economies. That is just one example of how CETA will interfere with domestic policy in Canada.
Although Canada is one of our oldest trading partners, we cannot deny that occasionally, we do have differences of opinion. Canada is, for instance, opposed to the EU's GMO policies. It is starting WTO action against the EU import ban on seals, in addition to its barbaric annual seal cull, and do not forget that it is fighting the EU Fuel Quality Directive to protect its exports of tar sands to the EU.
I believe that it is important that we voice all these concerns and urge the Commission to remain firm in the principles and policies of this place.
on behalf of the GUE/NGL Group. - Madam President, the negotiations for the EU-Canada trade agreement have been driven by major European and Canadian multinationals who want market access to vital public services so that they can profit at the expense of workers and consumers. This agreement would be a charter for privatisation, particularly in terms of water, telecommunications and electricity. The investment chapter would, outrageously, give corporations the right to sue governments when social or environmental policies cut across their profiteering.
Canada's tar sands have become a playground for big oil companies like BP, Total and Shell. These oil deposits produce more than three times the carbon emissions of conventional oil and their exploitation is also extremely damaging to the local environment and a threat to the First Nations communities who live in the region.
This trade agreement, I understand, could potentially cut across moves to stop this oil being imported into Europe. There is an urgent need now for united action by the European and Canadian trade union movement, with environmental and indigenous activists, to fight together and resist this proposed agreement.
on behalf of the EFD Group. - Madam President, for the Commission and Parliament here to seek to use a proposed trade agreement with Canada to influence that country's internal affairs is simply wrong. If the Canadian Government considers that it is environmentally acceptable and economically advantageous to develop their tar sands, that is entirely a matter for them. Indeed, we should all welcome this enhancement and diversification of global energy.
As far as the British national interest is concerned, the coalition government consistently neglects trade relations with the Commonwealth, of which Canada is a founder member. To paraphrase the commentator, Ruth Lea: because the Trade Commissioner negotiates trade deals for the whole of the EU, the brutal truth is that EU membership constrains Britain's economic prospects.
(DE) Madam President, we can be extremely pleased that our long-standing relations with Canada, one of our oldest and closest trading partners worldwide, have been defined by common roots and values.
As we know, in recent decades, a whole series of framework agreements for trade and economic relations have been concluded, from sectoral agreements right through to the most diverse trade initiatives. The EU-Canada comprehensive economic and trade agreement (CETA), with regard to which there are probably only the last few minor details that need to be worked out, will probably enter into force in the near future.
Although the predecessor to this agreement was never actually concluded, this time, everyone involved seems to be confident. The Canadian chief negotiator even admitted at the start of the year that this agreement was a top priority for Canada. As the second largest trading partner, the EU is clearly intended to be established as a counterbalance to the US market and, conversely, as far as Europe is concerned, Canada represents a gateway to the NAFTA economic area.
If the experts prove to be right, the conclusion of the CETA could increase bilateral trade between the European Union and Canada by 20% by 2014. Those are extremely appealing prospects, particularly in economically strained times. If we consider that, after Saudi Arabia, Canada has the largest oil reserves, this is probably also of strategic significance in the context of European efforts to achieve more energy security, and that is something that we should definitely bear in mind.
(SV) Madam President, Canada is one of our most important trading partners. Therefore, this is also one of the most important free trade agreements. It brings considerable advantages, and all studies show that it could increase trade significantly. Many fellow Members are choosing to focus on threats and risks and to make this into a problem, but I think it is important for us to take a step back and focus on why we want these negotiations.
The reason is that we can see the incredible potential that can be realised in growth, trade and development. That is something that we all welcome. I have very high hopes of this agreement, as it is so ambitious. We often say that all of our free trade agreements should be ambitious, but this one really is. This agreement has the potential to create more extensive free trade and more free borders between Europe and Canada than currently exist between Canada and the United States. That is worth emphasising. It would be an historic achievement if we succeeded in bridging the Atlantic with regard to free trade with Canada.
I would like to mention the trade in services in particular. It is precisely this trade in services that several people have made out to be problematic, but this is clearly one of the most important strategic areas we have, particularly when it comes to financial services. I would like to hear the Commission say something about how this part of the negotiations is going, as I know there has been a certain amount of resistance with regard to this area. As I said, it is an important strategic area of interest for Europe.
Finally, I would like to urge the Commission not to let this process drag on. We must ensure that we do not allow the negotiations to slow down. That is what I see as the biggest threat, in other words, that conflicts concerning various side issues take the focus away from the main issue. What is clearly important is to create more free trade. When we started these free trade negotiations, there was a very positive attitude from everyone involved. I therefore believe it is important for us to ensure that we finish in exactly the same spirit and that we do not allow the negotiations to drag on for far too long.
(FR) Madam President, Commissioner, ladies and gentlemen, the comprehensive economic and trade agreement negotiated with Canada will strengthen our links with a large and long-standing EU partner country. We welcome this, but we must keep track of all its consequences, not just the benefits it will bring for certain economic sectors or certain major international investors.
In particular, the agreement must respect the social and environmental models of both parties - of the EU Member States and of Canada - and their capacity to continue to legislate in what are sensitive areas for our societies. These are not mere details or points to be left for another day.
As regards public services, the Commission's chosen 'negative list' approach is dangerous. It is far too broad and ill-defined, and we would not like to see it set a precedent. Also, from a general point of view, the chapter on investment must respect both parties' right to legislate in areas such as the environment, public health, employee and consumer rights, industrial policy and cultural diversity, among others. We call on the Commission to exclude sectors such as culture, education and public health from the scope of the agreements. In this respect, and as other Members have said, the intellectual property part should not call into question issues relating to generic medicine production.
As for the environment, we are concerned and call for investment. As regards the impact of the agreement on oil sands drilling, the agreement must not have the effect of weakening European legislation on the application of the Fuel Quality Directive, nor must it limit the possibility for Canada to regulate drilling of its oil sands in the future under its environmental remit.
We also call on the Commission - we are asking the question, anyway - to monitor the impact on the fisheries sector in areas such as St Pierre and Miquelon. These are areas of Europe that could be severely affected by the complete liberalisation of that sector.
Lastly, I echo Mr Kazak in saying that the sustainable development chapter must include social and environmental commitments and, in particular, social and environmental responsibility on the part of large multinationals.
(DE) (The speaker directs a blue-card question to Mr Fjellner under Rule 149(8))
Mr Fjellner has represented all this in a very positive light and he said that we should not allow this process to drag on. In this context, my question is this: How can he have a positive view of the fact that in Canada, an area one eighth of the size of Austria is destroyed each year in connection with the exploitation of these tar sands and the entire livelihoods of the First Nations communities are being taken away? Does he really view this in such an incredibly positive light and is it not also part of Europe's responsibility to impose appropriate conditions in this regard?
(SV) Madam President, I should like to respond to Mr Obermayr's question. I do not believe that I made any reference to tar sands in my speech, but I think it would be naive to imagine that the entire free trade agreement with Canada should simply revolve around this issue. That would be to lose our sense of perspective. It goes without saying that we should lay down clear environmental requirements in these free trade agreements. That is something that we do in all of our free trade agreements, but we cannot allow the entire agreement with Canada to be reduced simply to negotiations on the issue of tar sands.
Madam President, it is the intention of the Commission to set default values for the use of tar sands - not just from Canada, but from any source, including Venezuela, for example - for the purpose of reducing the greenhouse gas intensity of fuels, as required by the Fuel Quality Directive.
There has been extensive lobbying by Canada to try to prevent us doing this. I have met the Alberta Energy Minister, who has been doing the rounds, as I am sure others have too. Canada has also been lobbying Member States, and there has been the threat that Canada will take us to the World Trade Organisation if such an arrangement is introduced.
We have to tell Canada to back off. Canada is making a great deal of money out of exploiting its tar sands but it also made commitments under the Kyoto Protocol to reduce its CO2 emissions, and it has reneged on those commitments because of the financial benefits it is getting from tar sands. We do not want a dispute with Canada but we have to insist that we will not shrink from facing inconvenient truths.
(NL) Madam President, Commissioner, against the backdrop of the ongoing negotiations with Canada, the issue of seal hunting raises its head once again. You even made reference to it yourself. I was the rapporteur for the Committee on the Environment, Public Health and Food Safety a few years back, but I remain an advocate of the ban on trading seal products. I therefore emphatically call on my fellow Members and also the Commission to absolutely not take their eye off this issue.
Around two years ago, we, Parliament, approved a trading ban with an overwhelming majority, despite the immense pressure from Canada on Parliament and the other institutions to water down the legislation. For us, the crucial factor, above all, was the voice of millions of European citizens, who have made known their opposition to this inhumane slaughter.
The ban has not been ineffective. As a result of this piece of legislation, amongst other things, the market pretty much collapsed, as the number of animals killed fell from 217 000 in 2008 to 38 000 this year, while the price of fur also fell from USD 100 in 2006 to USD 15 in 2009. Canada is now trying to penetrate new markets, for example in China, but there, too, voices calling for a trading ban are to be heard. It is thus also regrettable that Canada is still trying to fight this European legislation through the WTO. That is why it is so important that Parliament should again send Canada a strong signal at this point. We will not give up on this piece of legislation, which we worked for for so long, both within and outside the Union. I hope that my fellow Members will tomorrow lend their support in large numbers to an amendment that I have tabled along with a number of other Members.
(DE) Madam President, Commissioner, the negotiations with Canada are being conducted with a country that has a strong economy and a highly developed legal system. It is therefore all the more incomprehensible that the Commission wants to integrate, if not conceal, an investment agreement in this agreement to give undertakings a direct right to take legal action before a special arbitration court. Why ever should an ordinary court not decide on compensation in cases of doubt?
Which courts do you, as the Commission, not have any trust in whatsoever? Is it the Canadian courts or those in the European Union? Do you not see that, with this part of the agreement, you would be discriminating against the local undertakings?
As has already been mentioned by a few Members, my group is also strongly opposed to the Commission's approach of using the agreement to force the liberalisation of services by means of a 'negative list'. This turns on its head the approach that has been taken up to now where the contracting partners define the areas that they actively want to open. We want to retain public services.
I would also ask the Commission to provide an explanation for its rejection of Canada's social and employment policy proposals, which ought to be seen in a positive light for the sustainability chapter. The European Parliament is also calling for the protection of workers, payment of overtime, minimum wages and rejection of social dumping.
(PL) Madam President, potential benefits for Canada as well as the European Union are obvious and backed up by research, as well as encouraging support from the private sector. This should be commended and further cooperation should be encouraged. However, since we are very aware of environmental issues in Europe, we should be tough and demand, as a matter of principle, that Canada fulfils our rigorous standards. I am very pleased that the Commissioner mentioned this in her presentation.
However, we should not only focus on sustainable development but also consider the extraction of resources which pose a risk to life and health such as asbestos, the use and extraction of which is banned in Europe. In addition, we should note the difference in regulations on genetically modified organisms. This is a particularly sensitive topic in my country, but, of course, the whole chapter on agriculture is important for both sides. It should also be noted that we have an obligation to reduce CO2 emissions.
The final issue, which is no less important, is trade in articles made from seals. This is an area where we should be tough in demanding compliance with our bans. Taking all of these important matters into account, I believe that our economic relations will achieve their full potential because they are supported by both sides. Our Parliament should also encourage this.
(DE) Madam President, ladies and gentlemen, I had actually intended to address several points in my speech. I am not going to do that now as I would like to say something else.
I simply do not understand the Commission. It is supposed to be the guardian of European law, including the legislation that we have adopted, but when it comes to the trade agreement with Canada, it says that it is important that some people make a lot of money, but it is not important for European law to remain law. I do not understand how the Commission can say that we do not need to discuss the import ban on seal products in connection with these matters. We are talking about partners here and partners have mutual respect for each other's values, views and interests and do not haul the other partner before a WTO court on account of that partner's values. As far as I am concerned, that is not what trading partners are about. It is evident that if there is no mutual respect and the parties do not share each other's views, then these parties will not be able to work well together in the area of trade. If Canada does not stop its action against the import ban on seal products before the conclusion of this kind of agreement, then, in my opinion, we should not agree to this trade agreement. As I said, good partners do not haul each other before WTO courts on account of their convictions. Good partners work together.
(FR) Madam President, during the negotiations on the Northwest Atlantic Fisheries Organisation (NAFO) agreements, in particular with Canada, the EU head of delegation promised to retrocede the French cod fishing quota to the fishermen of St Pierre and Miquelon. That promise was not kept, and the fishermen, like St Pierre and Miquelon's economy, are today suffering the consequences.
The negotiations currently taking place on an EU-Canada economic and trade agreement must not sacrifice what remains of St Pierre and Miquelon's economy - again. That is why I tabled an amendment on this subject.
I call on the Commission to ensure that the strategic commercial interests of St Pierre and Miquelon are protected at all times during the negotiations. Commissioner, can you assure us of this?
(IT) Madam President, I feel bound to note that a sense of fear and a need to defend European interests still prevail among some Members in this Chamber: in other words, they are on the defensive.
As far as I am concerned, I believe that this agreement with a country with which we have a long-standing bond of friendship is important as long as it is entered into on the right basis, that of true reciprocity, and is a balanced and ambitious agreement. It should not be limited to the elimination of tariff or non-tariff barriers but should represent an opportunity to take a qualitative leap in the elimination of environmental and health policy differences, and I refer, in particular, to the farming sector, the protection of animal species at risk of extinction and particular economic extractive activities that have a significant environmental impact, such as asbestos mining and oil sands drilling, or that restrict access to medicines for the poorest countries.
However, we must be positive in our attitude, not defensive like we were with Japan.
I would therefore emphasise the need to improve reciprocity in terms of the protection of intellectual property, including trademarks, geographical indications and policies for the reciprocal promotion of bilateral investment, aimed principally at innovation and technology and inspired by the positions already taken in this field by the European Parliament.
Madam President, I believe that the numerous bilateral agreements between Canada and the Member States are the best foundation on which to build a robust free trade agreement in the commercial arena, thanks to a friendship that we have already experienced in the UN, the G8, NATO and the International Security Assistance Force in Afghanistan, a friendship based on the ideals of democracy and freedom that characterise Canada and the European Union.
(EL) Madam President, I, too, should like to raise the issue of tar sands; this is an important issue, because it is the reason why a similar agreement which we already have with Canada, an international agreement on commitments under the Kyoto Protocol, is not being respected. We trust that Canada will take a different stand in the agreement being debated today.
In any event, Canada is fighting to secure free trade and a liberalised system of investments under this agreement for oil mined from tar sands. The environmental impact study for this agreement, which we paid for, does not include an assessment of the impact that liberalisation will have on tar sands. In other words, we have a trade agreement which refers to specific measures for trading oil mined from tar sands and we have an impact study for this agreement which does not include an assessment of the impact of this specific activity.
This makes it very difficult for Parliament to approve any agreement that ultimately transpires. That is because we are talking about the Boreal forests, about a quarter of the world's virgin forests, and this mining activity will put those forests and local biodiversity and first nations at risk.
(RO) Madam President, I think that EU-Canada trade relations are at a crossroads at the moment. Signature of the economic agreement is still under negotiation and the priorities of both parties must be included in the final document.
In this regard, I must highlight the differences in sanitary standards. Achieving consensus would avoid an adverse impact on the European agricultural sector. In addition, the agreement must also take into account the outcome of common agricultural policy reform. Clarifications on the sustainable development chapter are important. The EU has established its environmental standards in accordance with Member States' requirements. Verifying their compatibility with the standards proposed by Canada is vital to ensuring the effectiveness of the final agreement. I think that close attention must also be paid to the impact of the drilling issue and oil surveys on the negotiations. This is why the Commission needs to explain where the Fuel Quality Directive comes in this document.
Madam President, unlike the last discussion, which was virtually unanimous in its approach, this is the exact opposite. Many people are very concerned about this proposed free trade agreement. Now free trade agreements, bilateral agreements, are the norm at this point in time and I think we have much more in common with Canada than any differences. They are a democracy. They respect human rights. They speak mainly English and French, European languages, and they are open to take in many people, even from my own country, who cannot find jobs in Ireland.
There are issues, largely concerning seals and tar sands. Obviously, they are important but, at the end of the day, I think that some of the points made here would be refuted by the Canadians - because I am a member of the EU-Canadian delegation and these matters have been discussed and they would have a different perspective - and that is why it is important that we continue to negotiate with them on these issues. But the bottom line is - and nobody referred to it other than the Commissioner - that there is a EUR 20 billion benefit to both economies here if we can work out a free trade agreement. It is worth trying.
(GA) Thank you, Madam President.
(DE) Madam President, I would like to congratulate the Commission on conducting these negotiations so intensively. At the end of the day, this is about trade relations, and I believe that environmental and social issues clearly also need to be regulated in separate agreements. Kyoto is a good example of this, where the intention was to improve standards at an international level. Therefore, we should be specific in our negotiations here.
Just as energy policy and the generation of energy is a matter for the Member States in Europe, we must also concede that it should be the Canadians and Canadian democracy that decide how energy is produced there and what environmental impact is ultimately to be taken into account. We ought to strive to ensure that a research programme is set up in this regard to help to enable these resources to be used in a way that is as environmentally friendly and sustainable as possible. Commissioner Geoghegan-Quinn, perhaps you could provide some impetus here to get a tar sands research programme put in place alongside this trade agreement.
(CS) Madam President, Commissioner, I broadly support the reservations voiced by my colleagues from the Committee on the Internal Market and Consumer Protection. The question is whether they can be resolved in this agreement or, as Mr Rübig said, whether other agreements are necessary. At this point, however, I would like to draw attention to a major problem, which is the ratification of this agreement. For example, the Czech Parliament has already blocked the ratification of a transport agreement, due to the continuing dispute with Canada over the abolition of visa requirements for Czech citizens. This is an extremely serious issue, and there is a risk that ratification of the agreement will be blocked until the Commission is able to resolve the issue properly. I am asking you to take this issue seriously.
(RO) Madam President, Canada is currently the European Union's 11th biggest trade partner, with trade relations between the European Union and Canada accounting for 1.6% of the EU's total external trade in 2010.
In 2010, 26% of the European Union's imports from Canada and 37% of the European Union's exports to Canada related to trade in machinery and transport equipment. I would like to know what impact this agreement is having on the European Union's industrial policy strategy and on its strategy on raw materials and rare earths. With regard to deregulating services, because it was mentioned here, I would like to ask you, Commissioner, what the link will be between this agreement and the agreement on civil aviation safety and the air transport agreement between the European Union and Canada. The aim of both agreements is to make the European and Canadian markets competitive in this area, as they are extremely important for the air transport sector. I would therefore like to ask what the trade agreement's impact will be on other agreements already signed between the European Union and Canada.
(RO) Madam President, I, too, wish to emphasise how important it is to conclude the negotiation of the European Union-Canada economic and trade agreement, thereby strengthening trade and economic links, which are already considerable, and yielding beneficial effects. However, during the negotiations, the European executive must strive to encourage an ambitious trade agreement, which will support fair trade and contain legally binding social and environmental protection elements.
The agreement must not jeopardise the Union's ability to review the Fuel Quality Directive and to refuse to import oil extracted from oil sands, the exploitation of which generates more carbon dioxide than the conventional oil extraction method, thereby entailing a major harmful environmental impact. By refusing this kind of oil, the European Union would retain its credibility in terms of its desire to protect the environment and comply with the objectives of the Kyoto Protocol.
(RO) Madam President, the CETA agreement marks an extremely important step towards a fruitful future for both the European Union and Canada. I support this project and am very pleased with the progress made so far. I think that we are on the right path to concluding the negotiations this year. However, I should point out that there are two points among the several being debated which need to be resolved to avoid creating problems at the time of ratification by some Member States, if they remain unresolved. These are the oil extractions from bituminous shale, which may pose a hazard to the environment and the local communities in the area, as well as the lack of reciprocity in the case of compulsory visa requirements for Bulgarian, Romanian and Czech citizens.
(PT) Madam President, this is yet another piece of the edifice which is European Union trade policy, an edifice which is growing by the day, with consequences that affect the various Member States profoundly but differently. The agreements that give concrete expression to this policy are essentially based on free trade, whose goals and effects are clearly demonstrated by the associated rhetoric: that of 'offensive interests', as if we were talking about a war. They are agreements that lack democratic legitimacy, and increasingly so as they are almost always negotiated in the greatest secrecy, behind the public's backs, seeking to cover up their economic, social and environmental impact, avoiding informed debate and clearing things up. This is the case once again.
With negotiations at a stage said to be fairly advanced and their conclusion envisaged for 2011, its impact on sectors and countries has yet to be fully debated. Its content is nothing new: the opening up of markets, and the liberalisation of services, including increasingly commercialised public services at the mercy of multinationals, making it harder for Member States to exercise their social function in these areas. The consequences are also well known: the domination of markets by a few, an impact on weaker production systems, and increasing pretexts for attacks on rights, and on working and living conditions.
(SK) Madam President, the European Union engages in negotiations on trade and economic agreements with all influential countries, within the bounds of its competence.
Although Canada has a strong presence in international trade, and is one of the European Union's oldest trading partners, we must proceed very sensitively and constructively as we finalise the comprehensive economic and trade agreement between the European Union and Canada. Our divergent positions on areas such as drug policy, fisheries policy and the production of oil from tar sands need to be set out in the agreement in such a way as to represent European Union policy while respecting the views of our trading partner. Reciprocity stands at the core of balanced trade and economic relations. However, the comprehensive economic and trade agreement should by no means diminish Europe's established and accepted certification parameters. I would like to believe that, as we approach the finish line, the European Commission will be up to the challenge of finding appropriate solutions to the remaining problems.
(DE) Madam President, Canada is - I would like to say this at the outset - a wonderful country. Wonderful people, wonderful achievements - an important partner for the EU. However, we must be able to ask questions of a good partner. Many fellow Members are wrong to simply reduce this matter to sand and seals today. The tar sands represent just one example of incredible environmental destruction. Anyone who has seen Canada knows that environmental destruction is taking place there on a scale to match Brazil.
This environmental destruction also has an impact on the indigenous people, the First Nations. Their environment is being destroyed. Anyone who knows a bit about Canada, has visited British Columbia and knows how international corporations have used their influence here to make the indigenous peoples give up their ancestral areas and allow these areas to be bought up, cannot simply ignore this.
We talk a great deal about clear language and about protection of minorities in countries adjacent to the EU. However, it is also important for us to speak out with regard to the protection of the minorities that are the aboriginal peoples of Canada.
Madam President, honourable Members, I would firstly like to thank all the Members who participated in this debate and Vital Moreira for putting the question to Parliament.
The Commission has taken careful note of the substance of your questions and I do hope that the answers address your possible underlying concerns.
As you know, the negotiations are making good progress. The Commission wants to ensure a balanced, ambitious, high-quality agreement and it wants to be equally ambitious on sustainable development. Canada is a highly developed, like-minded partner with strategic links going far beyond trade and investment. The EU and Canada share the ambitious negotiation objectives that can be realised to our mutual benefit, creating the potential for new opportunities.
Let me emphasise two things in particular. As regards the oil sands issues and your concerns in relation to this negotiation, for the Fuels Quality Directive to fall within the scope of CETA's regulatory cooperation provisions, both parties would need to agree. CETA's regulatory cooperation provisions would not impose any obligation to hold such discussions. Furthermore, the Commission does not propose entering into any commitment that would restrict the regulatory freedom of the EU, be it on environmental issues such as fuel quality, or on any other essential policy objective.
As I mentioned in the introduction, this agreement is hugely beneficial to our two economies and not just in material terms. In both countries, opportunities will be created for business and the manufacturing sector, thanks to the elimination of substantially all imported tariffs and improved market access for services and investors. Consumers will gain through more affordable purchases and enhanced access to high-quality services. At the same time, increased flows of foreign direct investment would act as a catalyst to creating jobs and boosting wages.
The CETA will also cover regulatory barriers such as sanitary and phytosanitary measures, customs procedures and competition rules. European intellectual property rights will gain increased protection. Reciprocal access to both sides' procurement markets would not only mean savings for public budgets but also provide huge business opportunities.
This is why the Commission is convinced that this will be a good and balanced agreement. Our very debate tonight allows for important clarifications to be made. In this context, the Commission takes careful note, welcomes the resolution to be adopted by Parliament on EU-Canada trade relations and is grateful for its general support.
My colleague, Commissioner De Gucht, will, of course, continue to keep you informed of further developments in the CETA process.
I have received one motion for a resolution tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12:00.
Written statements (Rule 149)
The European Union and Canada have had good, solid trade relations for many years. Canada is even one of the EU's oldest trading partners. In the mid-1970s, the EU signed the first economic and trade agreement with Canada. Further agreements followed in the livestock sector and with regard to wines and spirits. The EU-Canada comprehensive economic and trade agreement (CETA) could be very advantageous for both trading partners. However, there are still a few things that need to be taken into consideration and discussed. Clearly, the aim of the agreement must be fair competition. This can only be achieved if not only the tariff barriers but also the non-tariff and technical barriers to trade are removed. The principle of reciprocity must be respected, because that is the only way to achieve a balanced outcome of the negotiations. That also applies to elements that are specific to the country or culture of the individual partners. Discussions of tricky subjects like extraction from tar sands and the associated environmental impact, ILO standards, as well as the recognition of technical standards and the traceability of food products, must also continue on equal terms in order to reach a consensus. Of particular interest to me are the negotiations in the dairy sector and access to the Canadian market as well as origin labelling of Canadian slaughter cattle. Can the Commission provide more information in these areas? What outcome can we expect in this regard?
I am glad that Parliament is stating its views on the current EU-Canada trade negotiations and outlining its priorities in this regard. Canada is undoubtedly a trade partner of the EU, but it is imperative that we in Parliament relay the concerns of our fellow citizens located both on European territory and in regions forming part of the European family, namely, the protection and defence of their interests. By 'European family', I mean the overseas countries and territories (OCT), which, although not strictly European territories, maintain a special relationship with the European Union, and, in particular, with the Member States of which they are part. In the trade negotiations currently under way, it is the archipelago of St Pierre and Miquelon, next door to Canada, that is particularly affected. I therefore call on the Commission, during the negotiations, to defend and protect the interests of that overseas country and territory situated in the North Atlantic Ocean.
Canada is one of Europe's oldest trade partners. It is only natural, therefore, that this relationship should be formalised via a comprehensive trade agreement. I do wonder, however, about the content of several negotiating chapters.
Firstly, the EU and Canada have different rules of origin systems. As Canada is a member of the North American Free Trade Agreement (NAFTA), the Commission must undertake to find a satisfactory solution regarding both industrial products and agricultural or fisheries products, so that Canada does not become a gateway through which goods from other NAFTA members enter Europe.
The Commission will also have to negotiate a solution that can be applied to two different geographical indication systems: in Canada, 'geographical indication' is a mere adjective; in Europe, it is a bona fide trademark. If European geographical indications are genuinely to be protected, the Canadian authorities will have to recognise the European concept.
Regarding the chapter on public works contracts, lastly, Canada must grant the EU the same access it granted the United States under their trade agreement; in other words, European businesses must be able to tender for contracts in the provinces, regions and certain municipalities.